DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat filter disposed in the rectangle, square, or box housing of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 27, 30-31, 34, 38, 44, 53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,318,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Or in re claims 30-31, 34, and 44, the claims merely add obvious features. See the art rejection for why it would be obvious to swap one filter for another. In regards to claim 53, the method is anticipated by the normal use of the system of claims 1 and/or 27. These claims are not protected by the safe harbor of 35 U.S.C. because claim 27 does not include the syringe feature which made the restriction requirement, thus the claims are not consonant with the restriction requirement. 
Claims 8, 11, 13, 60, 67 and 69 are protected from an obviousness type double patenting rejection due to the safe harbor protection of 35 U.S.C. 121. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 38 recite “the stem”. This term lacks antecedent basis. The stem should be introduced properly before it is referenced. That is, do not just change the “the” to – a --, but properly recite how the stem relates to the structure already recited. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 sets forth that the stem is either rigid or flexible. This is not a further limitation as these two words are antonyms and literally ever structure every created is either flexible or rigid. Therefore, there is no further limitation by this claim and the language therein is superfluous.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 27, 31, 38, 44, 53, and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 4,906,103 (Kao).
In re claim 1, Kao discloses a system (fig.1) for reconstituting and sterilizing a concentrate, comprising: 
a mixing container (1) having an inlet port (4) and outlet port (outlet shown connected to filter inlet) in fluid communication with a mixing chamber (chamber defined by the bag that is both between the inlet and outlet and above them in the orientation shown in fig.1) disposed between the inlet port and the outlet port, the mixing chamber adapted to contain a product concentrate (it’s a bag there is no special configuration required by this limitation, regardless Kao functions as claimed); 
a filtration device (5) having an inlet (inlet connected to bag 1) and an outlet (outlet connected to bag 8), the inlet of the filtration device coupled to the outlet port of the mixing container, the filtration device comprising a filter membrane with a nominal pore size in a range of approximately 0.1 microns to approximately 0.5 microns (col.4 ln.32-53); and 
a product bag (8) having an inlet port (fig.1) coupled to the outlet of the filtration device, the product bag having a bladder (bladder defined by the bag 8) defining an empty sterile chamber (bag can be empty col.4 ln.54-63) for receiving sterilized and reconstituted product resulting from mixing a pharmaceutical fluid with a product concentrate in the mixing chamber to obtain a mixture then introduced through the filtration device to obtain the reconstituted and sterilized product.
In re claim 11, Kao discloses the system of claim 1, wherein the filter membrane is made of at least one of the following materials: a polyolefin, polyvinylidene fluoride, polymethylmethacrylate, polyacrylonitrile, polysulfone (col.4 ln.45), polyethersulfone, and a polymer containing cationic charges.
In re claim 27, Kao discloses a system for reconstituting a non-sterile concentrate, comprising: 
a mixing container (1) having an inlet port (4) and outlet port (outlet shown connected to filter inlet) in fluid communication with a non-sterile mixing chamber (chamber defined by the bag that is both between the inlet and outlet and above them in the orientation shown in fig.1) disposed between the inlet port and the outlet port; 
a non-sterile product concentrate (non-sterile is implied, there is no need for a bacteria filter is the components in bag 1 are not non-sterile, col.3 ln.11-15, “rapid production of solutions from dry pharmaceutical preparations and their sterilization by pressure filtration” emphasis added) disposed in the mixing chamber; and 
a filtration device (5) having an inlet (fig.1) and an outlet (fig.1), the inlet of the filtration device coupled to the outlet port of the mixing container (fig.1), the filtration device comprising a filter membrane (col.4 ln.32-53) disposed between the inlet and outlet of the filtration device and having a nominal pore size in a range of approximately 0.1 microns to approximately 0.5 microns (col.4 ln.32-53), for producing sterilized and reconstituted product resulting from mixing a pharmaceutical fluid with the non-sterile product concentrate in the mixing chamber to obtain a non-sterile mixture then introduced through the filtration device to obtain the reconstituted and sterilized product.
In re claim 30, Kao discloses the system of claim 27, wherein the filter membrane is shaped as (a) a hollow fiber with a wall and pores residing in the wall of the fiber, or (b) a flat filter disposed within a rectangular, square or “box-like” filter housing, the flat filter having a wall and pores residing in the wall (figs.1-2 show a “box-like” housing and flat filter the flat part defining a flat wall and the pores are inherent).
In re claim 31, Kao discloses the system of claim 27, wherein the filtration device comprises a stem (small section directly above the filter housing which connects the inlet of the bag 1 to the filter shown in fig.1) and the filter membrane is disposed in line with the stem (figs.1-2 show the filter is “in line” with the stem).
In re claim 38, Kao discloses the system of claim 27, wherein the stem is one of a flexible stem or a rigid stem (inherent, it has to be one or the other).
In re claim 44, Kao discloses the system of claim 27, wherein the filter membrane has a nominal pore size in a range of approximately 0.1 microns to approximately 0.22 microns (col.4 ln.32-53).
In re claim 53, the method is anticipated by the normal use of the device of claim 1 or 27 as rejected above.
In re claim 60, the method is anticipated by the normal use of the device of claim 11 as rejected above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao.
In re claim 13, Kao discloses the filter is made of plastic. It doesn’t specify which plastic the housing or stem is made from therefore fails to disclose the stem is made of at least one of the following materials: PVC, PET, a poly(meth)acrylate, a polycarbonate, a polyolefin, a cycloolefin copolymer, polystyrene, or a silicone polymer.
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to selection a known plastic, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07
Claim(s) 8 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of WO96/33756 (Elsberry).
In re claims 8 and 34, Kao fails to explicitly disclose the specific filter as claimed.
Elsberry teaches another filter (figs.1-4) wherein the filter membrane includes an inlet end (at 20) and an outlet end (at 24), wherein the outlet end is sealed (by plug 26) and the inlet end is an open inlet (at 20, fig.2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Elsberry in Kao as an obvious engineering design choice for swapping two known equivalent items. It has been held that “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Claim(s) 67 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of 2007/0079649 (Nauseda).
In re claims 67 and 69, Kao fails to explicitly disclose performing a filter integrity test on the filter, wherein performing the filter integrity test comprises one of a pressure degradation test, a bubble point test, a water intrusion test, or a water flow test.
However, Nauseda teaches a integrity testable filter (2) and performing a filter integrity test (paras.4,27-33) on the filter, wherein performing the filter integrity test comprises one of a pressure degradation test, a bubble point test, a water intrusion test, or a water flow test (paras.4, 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Nauseda in Kao for the purpose of ensuring that the filter is working properly thereby maintaining the sterility of the transferred product. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Elsberry in Kao as an obvious engineering design choice for swapping two known equivalent items. It has been held that “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753